 

Case 1:18-cr-00509-GBD Document 609 Fj

 

Page 1 of 11

 

 

 

 

 

 

 

USDC SDNY
ELECTRONICALLY FILED

UNITED STATES DISTRICT COURT DOC #

SOUTHERN DISTRICT OF NEW YORK DATE FILED:
oe nn X ‘ gE MLEN
UNITED STATES OF AMERICA NOTICE OF INTENT TO

REQUEST JUDICIAL REMOVAL
- against —
Criminal Docket No. 18 Cr. 509 (GBD)
ROMAN DEGTEV,
Defendant.
—~ ee ee Le xX

NOTICE IS HEREBY GIVEN TO ROMAN DEGTEV (‘the defendant’) and to his
attorney of record herein, Elizabeth E. Macedonio, Esq., that upon conviction of the defendant for
Conspiracy to Commit Wire Fraud, in violation of Title 18, United States Code, Section 1349;
Wire Fraud, in violation of Title 18, United States Code, Section 1343; and Conspiracy to Commit
Money Laundering, in violation of Title 18, United States Code, Section 1956(h), the United States
of America shall request that the Court issue a Judicial Order of Removal against the defendant
pursuant to Section 238(c) of the Immigration and Nationality Act of 1952, as amended, 8 U.S.C.
§ 1228(c).

Dated: New York, New York
June 19, 2020

Audrey Strauss
Acting United States Attorney

Southern Distfict of New York
By: QAVWA

Emily Johnson ( »
Matthew Hellman ~~~
Daniel Nessim

Assistant United States Attorneys
Case 1:18-cr-00509-GBD Document 609 Filed 07/07/20 Page 2 of 11

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

eee ee EL LLL x
UNITED STATES OF AMERICA FACTUAL ALLEGATIONS
IN SUPPORT OF JUDICIAL REMOVAL
- against —
Criminal Docket No. 18 Cr. 509 (GBD)
ROMAN DEGTEV,
Defendant.
-e eee LLL LL x

NOTICE IS HEREBY GIVEN TO ROMAN DEGTEV (“the defendant’) and to his
attorney of record herein, Elizabeth E. Macedonio, Esq., that the United States of America alleges

the following facts in support of the Notice of Intent to Request Judicial Removal:

1. The defendant is not a citizen or national of the United States.
2. The defendant is a native and citizen of Russia.
3, The defendant was admitted to the United States at or near JFK International

Airport, NY on or about September 17, 2014 as a temporary non-immigrant for
pleasure with authorization to remain in the United States until March 16, 2015.

4, On or about March 14, 2015, the defendant submitted a Form 1-539 application to

 

extend/change non-immigrant status with the United States Citizenship and
Immigration Services. On or about November 2, 2015, the defendant’s application
was denied and the Department of State subsequently revoked his non-immigrant
visa.

5. At the time of sentencing in the instant criminal proceeding, the defendant will be
convicted in the United States District Court, Southern District of New York, of the

following offenses: Conspiracy to Commit Wire Fraud, in violation of Title 18,
 

Case 1:18-cr-00509-GBD Document 609 Filed 07/07/20 Page 3 of 11

United States Code, Section 1349; Wire Fraud, in violation of Title 18, United
States Code, Section 1343; and Conspiracy to Commit Money Laundering, in
violation of Title 18, United States Code, Section 1956(h).

Each of the three above-mentioned offenses carries a maximum term of twenty (20)
years’ imprisonment, totaling a maximum term of sixty (60) years’ imprisonment.
The defendant is, and at time of sentencing will be, subject to removal from the
United States pursuant to Section 237(a)(1)(B) of the Immigration and Nationality
Act of 1952, as amended (““INA” or the Act”), 8 U.S.C. § 1227(a)(1)(B), in that after
admission as a nonimmigrant under Section 101(a)(15) of the Act, he has remained in
the United States for a time longer than permitted, and Section 237(a)(2)(A)(i) of the
INA, 8 U.S.C. § 1227(a)(2)(A)(i), as an alien who is convicted of a crime involving
moral turpitude committed within five years after the date of admission, and is

convicted of a crime for which a sentence of one year or longer may be imposed.

WHEREFORE, pursuant to Section 238(c) of the INA, 8 U.S.C. § 1228(c), the United

States of America requests that the Court order the defendant removed from the United States to

Russia.

Dated:

New York, New York
June 19, 2020

Audrey Strauss
Acting United States Attorney
Southern District of New York

  
     

Emily Johnson
Matthew Hellman
Daniel Nessim

Assistant United States Attorneys
 

Case 1:18-cr-00509-GBD Document 609 Filed 07/07/20 Page 4 of 11

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

~ eee ee Le Xx

UNITED STATES OF AMERICA DEFENDANT'S PLEA STATEMENT IN
SUPPORT OF JUDICIAL REMOVAL

- against —

Criminal Docket No. 18 Cr. 509 (GBD)

ROMAN DEGTEV\V,

Defendant.
~ eee eee ee x

ROMAN DEGTEV, defendant in the above-captioned criminal proceeding, hereby

states as follows:

1,

2.

 

My true and correct name is ROMAN DEGTEV.

I received a Notice of Intent to Request Judicial Removal (“Notice”), dated,
June 19, 2020. Iam the person identified in that document. [hereby waive
my right, pursuant to Section 238(c)(2)(A) of the Immigration and
Nationality Act of 1952, as amended (“INA” or the “Act”), 8 U.S.C,
§ 1228(c)(2)(A), to have the Notice served upon me prior to the
commencement of the trial or entry of a guilty plea in this case.

I received the Factual Allegations in Support of Judicial Removal
(“Allegations”), dated June 19, 2020. I hereby waive my right, pursuant to
Section 238(c)(2)(B) of the INA, 8 U.S.C. § 1228(c)(2)(B), to have the
allegations served 30 days prior to sentencing.

My rights in a judicial removal proceeding have been fully explained to me
by my attorney, Elizabeth E. Macedonio, Esq. After consultation with my

counsel and understanding the legal consequence of doing so, I knowingly
 

Case 1:18-cr-00509-GBD Document 609 Filed 07/07/20 Page 5 of 11

and voluntarily waive the right to the notice and hearing provided for in
Section 238(c)(2) of the Act, 8 U.S.C. § 1228(c)(2), and further waive any
and all rights to appeal, reopen, reconsider, or otherwise challenge this
order. I understand the rights I would possess in a contested administrative
proceeding and | waive these rights, including the right to examine the
evidence against me, present evidence on my own behalf, and cross examine
witnesses presented by the United States. I understand these rights and
waive further explanation by the Court.

5. I hereby admit that all of the factual allegations set forth in the Allegations
are true and correct as written.

6. I hereby concede that I am removable from the United States under Section
237(a)(1)(B) of the INA, 8 U.S.C. § 1227(a)(1)(B), in that after admission as
a nonimmigrant under Section 101(a)(15) of the Act, he has remained in the
United States for a time longer than permitted, and Section 237(a)(2)(A)(1)
of the INA, 8 U.S.C. § 1227(a)(2)(A)(i), as an alien who is convicted of a
crime involving moral turpitude committed within five years after the date
of admission, and is convicted of a crime for which a sentence of one year
or longer may be imposed.

7, I hereby waive any and all rights I may have to any and all forms of relief
or protection from removal, deportation, or exclusion under the INA, as
amended, and related federal regulations. These rights include, but are not
limited to, the ability to apply for the following forms of relief or protection

from removal: asylum; withholding of removal under Section 241(b)(3) of
 

Case 1:18-cr-00509-GBD Document 609 Filed 07/07/20 Page 6 of 11

10.

the INA, 8 U.S.C. § 1231(b)(3); any protection from removal pursuant to
Article IIT of the United Nations Convention Against Torture, including
withholding or deferral of removal under 8 C.F.R. §§ 208.16-17 and
1208.16-17; cancellation of removal; adjustment of status; registry; de novo
review of a denial or revocation of temporary protected status (current or
future); waivers under Sections 212(h) and 212(4) of the INA, 8 U.S.C. §§
1182¢h), 1 182(4); visa petitions; consular processing; voluntary departure or
any other possible protection or relief from removal available under the
Constitution, laws or treaty obligations of the United States.

I agree to the entry of a stipulated judicial order of removal pursuant to
Section 238(c)(5) of the INA, 8 U.S.C. § 1228(c)(5). I acknowledge that I
have not been persecuted in Russia, and have no present fear of persecution
in Russia, the country of my citizenship. I further acknowledge that I have
not been tortured in Russia and have no present fear of torture in Russia, the
country of my citizenship.

I consent to the introduction of this statement as an exhibit in the record of
these judicial removal proceedings. I further agree to make the judicial
order of removal a public document, waiving my privacy rights, including
any privacy rights that might exist under 8 C.F.R. § 208.6.

lL agree to assist U.S. Immigration and Customs Enforcement (“ICE”) in the
execution of my removal. Specifically, I agree to assist ICE in the
procurement of any travel, identity, or any other documents necessary for

my removal; to meet with and to cooperate with representatives of any
 

Case 1:18-cr-00509-GBD Document 609 Filed 07/07/20 Page 7 of 11

Date

7/2/20
Date

ll.

12.

country to which I may by statute be removed if ICE so requests; and to
execute any forms, applications, or waivers needed to execute or expedite
my removal. I further understand that my failure or refusal to assist ICE in
the execution of my removal may subject me to criminal penalties under
Section 243 of the INA, 8 U.S.C. § 1253.

I concede that the entry of this judicial order of removal renders me
permanently inadmissible to the United States. I agree that I will not enter,
attempt to enter, or transit through the United States without first seeking
and obtaining permission to do so from the Secretary of the Department of
Homeland Security or other designated representative of the U.S.
government.

I will accept a written order issued by this Court for my removal from the
United States to Russia, and I waive any and all rights to challenge any

provision of this agreement in any U.S. or foreign court or tribunal.

Defendant’s Signature

  

 

Attorney for the Defendant
 

Case 1:18-cr-00509-GBD Document 609 Filed 07/07/20 Page 8 of 11

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

~ eee eee Lk X
UNITED STATES OF AMERICA CONCURRENCE OF
UNITED STATES IMMIGRATION
- against — AND CUSTOMS ENFORCEMENT
ROMAN DEGTEV,
Criminal Docket No. 18 Cr. 509 (GBD)
Defendant.
ae ee ee ek X

Based upon consideration of the applicable law and the defendant’s statement, I hereby
concur, on behalf of United States Immigration and Customs Enforcement, in the United States

Attorney’s request that a judicial order of removal be granted against the defendant.

New York, New York
Dated JUN 29 2028

 

 

WILLIAM P. JOYZE

Deputy Field ce Director

United States Immigration and Customs Enforcement
For

THOMAS DECKER

Field Office Director

United States Immigration and Customs Enforcement

 
 

Case 1:18-cr-00509-GBD Document 609 Filed 07/07/20 Page 9 of 11

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

~ eee ee LLL xX
UNITED STATES OF AMERICA ORDER OF JUDICIAL REMOVAL
- against — Criminal Docket No. 18 Cr. 509 (GBD)
ROMAN DEGTEV,
Defendant.
~ eee ee LLL Xx

Upon the application of the United States of America, by Emily Johnson, Matthew
Hellman, and Daniel Nessim, Assistant United States Attorneys, Southern District of New York;
upon the Factual Allegations in Support of Judicial Removal; upon the consent of ROMAN
DEGTEV (the “defendant”); and upon all prior proceedings and submissions in this matter; and

full consideration having been given to the matter set forth herein, the Court finds:

1. The defendant is not a citizen or national of the United States.
2. The defendant is a native and citizen of Russia.
3, The defendant was admitted to the United States at or near JFK International

Airport, NY on or about September 17, 2014 as a temporary non-immigrant for
pleasure with authorization to remain in the United States until March 16, 2015.

4, On or about March 14, 2015, the defendant submitted a Form I-539 application to
extend/change non-immigrant status with the United States Citizenship and
Immigration Services. On or about November 2, 2015, the defendant’s application
was denied, and the Department of State subsequently revoked his non-immigrant

visa.
 

Case 1:18-cr-00509-GBD Document 609 Filed 07/07/20 Page 10 of 11

10.

At the time of sentencing in the instant criminal proceeding, the defendant will be
convicted in the United States District Court, Southern District of New York, of the
following offenses: Conspiracy to Commit Wire Fraud, in violation of Title 18,
United States Code, Section 1349; Wire Fraud, in violation of Title 18, United
States Code, Section 1343; and Conspiracy to Commit Money Laundering, in
violation of Title 18, United States Code, Section 1956(h).

Each of the three above-mentioned offenses carries a maximum term of twenty (20)
years’ imprisonment, totaling a maximum term of sixty (60) years’ imprisonment.
The defendant is, and at time of sentencing will be, subject to removal from the
United States pursuant to Section 237(a)(1)(B) of the Immigration and Nationality
Act of 1952, as amended (‘INA” or the “Act”), 8 U.S.C. § 1227(a)(1)(B), in that after
admission as a nonimmigrant under Section 101(a)(15) of the Act, he has remained in
the United States for a time longer than permitted, and Section 237(a)(2)(A)(i) of the
INA, 8 U.S.C. § 1227(a)(2)(A)(i), as an alien who is convicted of a crime involving
moral turpitude committed within five years after the date of admission, and is
convicted of a crime for which a sentence of one year or longer may be imposed.
The defendant has waived his right to notice and a hearing under Section 238(c) of
the INA, 8 U.S.C. § 1228(c).

The defendant has waived the opportunity to pursue any and all forms of relief and
protection from removal.

The defendant has designated Russia as the country for removal pursuant to Section

240(d) of the INA, 8 U.S.C. § 1229a(d).
 

Case 1:18-cr-00509-GBD Document 609 Filed 07/07/20 Page 11 of 11

WHEREFORE, IT IS HEREBY ORDERED, pursuant to Section 238(c) of the Act,
8 U.S.C. § 1228(c), that the defendant shall be removed from the United States promptly upon his
release from confinement, or, if the defendant is not sentenced to a term of imprisonment, promptly

upon his sentencing, and that the defendant be ordered removed to Russia.

wae b Dongs

HO RABLE GEORGE B. DANIELS
U D oes DISTRICT JUDGE

Dated: New York, New York

PUL_0.7 2020 2020

 
